Title: To George Washington from John Dandridge, 23 June 1796
From: Dandridge, John
To: Washington, George


        
          Dr Sir,
          New Kent [Va.] June 23: 96
        
        I cannot help saying that I am sorry to be obliged sometimes to trespass on the little time that you have to spare from attending to the many cares which your public & private affairs must ingage you in; but I will not aggravate my trespass by a tedious apology.
        Being about to remove some distance from where I now

live, & being possessed of the wives & children of Frederic and George two of the Slaves lent by you to my mother, they will be separated unless I can purchase them of you: I will therefore thank you to say whether I can have them & at what prices. They sold each at £60—under your execution & I suppose both about 31 or 32 years of age. A boy called Burwell now about 14 yrs old & another called pleasant about 11 or 12 yrs old have been raised by relations in my Family, & these I shall also be glad to purchase in the same way if you have no objections.
        My mother shall not be injured by parting with them as I will take care to compensate her for the use of them. I am respectfully yr obt Sert
        
          J. Dandridge
        
        
          N.B.
          Burwell sold @ £22.10
          pleasant @ 13.10
        
      